Citation Nr: 0811156	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for 
post-traumatic stress disorder, currently evaluated as 
50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs (VA).  In a September 2003 
decision, the VA Regional Office (RO) in Columbia, South 
Carolina, in pertinent part, granted service connection for 
post-traumatic stress disorder (PTSD) and awarded a 
compensable evaluation of 30 percent, effective from April 
2003, for this disability.  In a letter dated several days 
later in the same month, the RO in Montgomery, Alabama 
notified the veteran of the determination.  

Thereafter, the veteran perfected a timely appeal with 
respect to the issue of entitlement to a disability rating 
greater than 30 percent for the service-connected PTSD.  
During the current appeal, and specifically by a September 
2004 decision, the Montgomery RO granted an increased 
evaluation of 50 percent, effective from April 2003, for this 
disability.  

The current matter also comes before the Board on appeal from 
a July 2005 rating action in which the Montgomery RO, in 
pertinent part, denied the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
panic attacks one to two times every few weeks, 
hyperventilation, a congruent and dysphoric mood, a 
constricted affect, no friends, insomnia, mild depressive 
symptoms, avoidance of large crowds, outbursts of anger, 
nightmares, and occasional suicidal ideation (with no plan or 
intent).  However, obsessional rituals interfering with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships 
have not been shown.  

2.  The veteran has the following service-connected 
disabilities:  PTSD (50%), diabetes mellitus (20%), and 
tinnitus (10%), with a combined service-connected rating of 
60%.  

3.  The veteran is not unemployable due solely to his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

2.  The criteria for an award of TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Increased Rating For Service-Connected PTSD

A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 


(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126 (West 2002 & Supp. 2006)).  The VCAA imposes 
obligations on VA in terms of its duty to notify and to 
assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the September 2003 grant of service connection for PTSD, 
the veteran perfected a timely appeal of the initially 
assigned 30% rating for this service-connected disability.  
[During the current appeal, and specifically by a September 
2004 rating action, the RO awarded an increased evaluation of 
50 percent, effective from April 2003, for this disorder.]  
Consequently, no section 5103(a) notice is required for the 
veteran's increased rating claim.  As section 5103(a) no 
longer applies to the veteran's appeal-e.g., his initial 
increased rating claim-the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications (including the September 
2003 notification of the rating decision promulgated earlier 
that month, a September 2004 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued in March 
2007, June 2007, September 2007, and November 2007) that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  The veteran 
has been accorded two pertinent VA examinations.  There is no 
suggestion on the current record that additional evidence, 
relevant to this matter, exists and can be procured.  
Consequently, the Board concludes that no further evidentiary 
development of the veteran's increased rating claim is 
required.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the September 2003 rating action, the 
RO granted service connection for PTSD (30%, effective from 
April 2003).  During the current appeal, and specifically by 
a September 2004 rating action, the RO awarded an increased 
evaluation of 50 percent, effective from April 2003, for this 
service-connected disability.  The veteran's PTSD remains 
evaluated as 50% disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is 
reflective of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
 51 to 60 is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
severe; includes panic attacks, mood swings, insomnia, social 
isolation, depression, avoidance of large crowds, outbursts 
of anger, nightmares, suicidal ideation, and 
hyperventilation; and requires medication.  See, e.g., 
December 2006 hearing transcript (T.) at 3-9.  According to 
the veteran's testimony, he only leaves his home to go to 
Sunday school and church with his wife.  T. at 9.  

These statements concerning the veteran's service-connected 
psychiatric pathology involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such 
descriptions must, however, be considered in conjunction with 
the clinical evidence of record and the pertinent rating 
criteria.  

In an October 2007 statement, the veteran asserted that, 
because his PTSD had worsened, his treating doctor 
recommended that he undergo bi-monthly psychiatric care.  The 
most recent medical evidence of record does indeed reflect 
some increase in the frequency of the veteran's psychiatric 
outpatient treatment sessions.  

Importantly, however, the symptomatology shown at these 
outpatient treatment sessions to be associated with the 
veteran's PTSD is not of such severity as to warrant a 
disability rating greater than the currently assigned 
50 percent evaluation for this service-connected disability.  
In this regard, the Board acknowledges that the VA 
psychiatric examinations, as well as the pertinent outpatient 
treatment sessions, conducted during the current appeal 
reflect a congruent and dysphoric mood, a constricted affect, 
panic attacks one to two times every few weeks, and social 
isolation with no friends.  

Following a brief mental status evaluation in July 2007 which 
reflected an irritable mood, a visibly sweaty and shaky 
affect, mild depressive symptoms, a history of (but no 
current) suicidal ideation (with no plan or intent), the 
treating VA psychiatrist described the veteran's PTSD 
symptomatology as significant.  Some recent mental status 
evaluations have provided GAF scores of 50, which are 
illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Significantly, however, the psychiatric evaluations completed 
during the current appeal have also repeatedly demonstrated 
neat dress and grooming; alertness; orientation times four; 
appropriate eye contact; unremarkable psychomotor activity; 
fluent, unpressured, easy-to-understand, and goal-directed 
speech; appropriate and cooperative behavior; fair insight 
and judgment; logical and linear thought process; and no 
homicidal ideation, auditory or visual hallucinations, or 
delusions.  A VA physician who treated the veteran in 
February 2007 concluded that the veteran was "capable of 
employing basic judgment skills . . . , when he so chooses."  
The veteran has reported having only occasional suicidal 
ideation, and, even then, he denied having any suicidal plan 
or intent.  Although he has denied having any friends, he 
maintains a good relationship with his wife and children.  

Further, the veteran's PTSD has been determined to be 
controlled with medication.  In fact, he has received GAF 
scores ranging from 53 [which reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)] to 68 [which illustrate 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household) but generally functioning pretty well with some 
meaningful interpersonal relationships].  Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

While the veteran has described occasional suicidal ideation 
(without intent or plan) and irritability, the multiple 
mental status evaluations completed during the current appeal 
do not demonstrate the presence of obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.  Clearly, therefore, the next higher 
rating of 70 percent for the veteran's service-connected PTSD 
is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected PTSD has 
required no hospitalization and has not resulted in marked 
interference with employment.  In fact, the examiner who 
conducted the January 2007 VA examination concluded that the 
PTSD was moderate in degree and that the veteran "should not 
be considered unemployable due to his PTSD."  In support of 
this conclusion, the examiner cited the veteran's history of 
employment as a "stage hand" for many years, despite his 
PTSD symptoms.  Additionally, a VA physician who treated the 
veteran in February 2007 concluded that the veteran was 
"capable of employing basic judgment skills . . . , when he 
so chooses."  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected PTSD has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that an extraschedular 
rating for PTSD is not warranted.  

II.  TDIU

A.  Duties To Notify And To Assist

As discussed in the previous portion of this decision, the 
VCAA eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Since the enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a January 2005 letter in the present case, VA provided the 
veteran with the criteria for his TDIU claim.  Additionally, 
the correspondence notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed the veteran of his 
opportunity to submit "any additional information and 
evidence," "any other evidence or information that . . . 
[he] think[s] . . . [would] support . . . [his] claim," 
"any evidence in . . . [his] possession that pertains to . . 
. [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, VA informed the veteran, in relevant part, of 
the type of evidence necessary to establish an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, as will be discussed in the following decision, 
the Board finds that the evidence of record does not support 
a grant of the veteran's TDIU claim.  Consequently, no 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
TDIU claim adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the January 2005 letter was provided to the veteran 
prior to the initial denial of his TDIU claim in July 2005.  
In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in April 2006, 
the TDIU claim was readjudicated, and an SOC was issued.  
Subsequently, in March 2007, June 2007, September 2007, and 
November 2007, the veteran's TDIU claim was re-adjudicated, 
and SSOCs were issued.  Consequently, the Board finds that 
nothing about the evidence or any response to the RO's 
notification suggests that the TDIU claim adjudicated in this 
decision must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  In 
addition, he has been accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection issue on appeal.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following TDIU on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

B.  Analysis

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) 
(2007).  Under that regulation, total disability ratings for 
compensation can be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities:  provided that, if there is 
only one such disability, the disability must be ratable at 
60% or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40% or 
more, and sufficient additional disability to bring the 
combined rating to 70% or more.  See also 38 C.F.R. §§ 3.340, 
3.341 (2007).  

In the present case, the percentage requirements of the 
regulation have not been satisfied.  Service connection is 
currently in effect for the following disabilities:  PTSD 
(50%), diabetes mellitus (20%), and tinnitus (10%).  His 
combined service-connected evaluations is 60%.  Thus, a 
schedular award of TDIU, pursuant to 38 C.F.R. § 4.16(a) 
(2007), cannot be awarded.  

Failure to satisfy these percentage standards, however, is 
not an absolute bar to a grant of a TDIU.  Under 38 C.F.R. 
§ 4.16(b), if a veteran is shown to be unemployable by reason 
of service-connected disabilities, but fails to meet the 
percentage standards in § 4.16(a), the case must be submitted 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  

Throughout the current appeal, the veteran has contended that 
his service-connected PTSD has resulted in his 
unemployability.  See, e.g., T. at 10.  In September 2005, 
the Social Security Administration (SSA) determined that the 
veteran (who had a 30-year employment history as a "stage 
hand") was disabled as of February 2003 due to "a history 
of a 'severe' chronic tear of the infraspinatus junction of 
the left shoulder (without rotator cuff tear); 'severe' 
cognitive disorder (NOS); and 'severe' PTSD." The SSA 
concluded that "[t]hese impairments cause[d] . . . [him] to 
be unable to perform any work existing in significant numbers 
in the national economy."  

Subsequent to the SSA's decision, and specifically in January 
2007, the veteran underwent a VA PTSD examination.  Following 
a review of the medical records and an interview with the 
veteran, the examiner diagnosed, on Axis I, moderate chronic 
PTSD and a cognitive disorder not otherwise specified.  In 
addition, the examiner assigned a GAF score of 53, which is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis added).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

The examiner explained that the veteran's inability to work 
occurred as a result of a 2003 on-the-job injury to his head.  
The examiner acknowledged the veteran's difficulty with 
irritability before the 2003 accident but concluded that the 
veteran "should not be considered unemployable due to his 
PTSD."  In support of this conclusion, the examiner cited 
the veteran's long history of employment as a "stage hand," 
despite his PTSD symptoms.  In fact, the examiner 
specifically stated that there is no total occupational 
impairment as a result of the veteran's PTSD.  

While some subsequently-conducted VA outpatient treatment 
sessions include GAF scores of 50 [illustrative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)], the mental status 
evaluations completed at those times consistently 
demonstrated alertness; orientation times four; appropriate 
eye contact; unremarkable psychomotor activity; fluent, 
unpressured, easy-to-understand, and goal-directed speech; 
appropriate and cooperative behavior; fair insight and 
judgment; logical and linear thought process; and no 
homicidal ideation, auditory or visual hallucinations, or 
delusions.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Moreover, at a VA general medical examination conducted 
earlier in January 2007, the examiner, who reviewed the 
medical records and examined the veteran, concluded that the 
veteran's service-connected diabetes mellitus "does not 
currently render him unemployable for physical or sedentary 
work."  Further, the claims folder contains no competent 
evidence, nor does the veteran himself assert, that his 
service-connected tinnitus renders him unemployable.  There 
is no suggestion that his service-connected disabilities by 
themselves or in combination preclude his pursuit of 
employment.  

Based on this evidentiary posture, the Board concludes that 
submission of the veteran's TDIU claim to the Director of VA 
Compensation and Pension Service for extraschedular 
consideration is not warranted.  The September 2005 SSA 
decision concluded that the veteran was unemployable as a 
result of his service-connected PTSD and two other 
nonservice-connected disabilities.  The claims folder 
contains competent medical opinions concluding that the 
veteran's service-connected PTSD and diabetes mellitus have 
not rendered him unemployable.  (As previously discussed 
herein, the claims folder contains no competent evidence, nor 
does the veteran contend, that his service-connected tinnitus 
renders him unemployable.)  Consequently, a TDIU is not 
warranted.  


ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied.  

A TDIU is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


